Title: To George Washington from Francis Walker, 28 September 1797
From: Walker, Francis
To: Washington, George



Sir
Near Charlottesville Sepr 28 1797

Will you be so obliging as to give me information respecting the interest my Father held with yourself & Mr Lewis in some lands near Suffolk, & by what title—It has become my duty as Exr to dispose of the part belonging to the estate, which I wish to do, in the way most agreable to you, or perhaps you may wish to purchase —Pardon me Sir for this trouble—Please to accept the most sincere respect & best wishes of Your Obdt Sert

Fras Walker

